                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE;::_,._ _ _ _ _- ,
                                                         CPO~[§[[)
CRYSTAL BRAY and SAMUEL
                                                        L  JAN 1 5 2019
                                                        U.S. DIST~ COURT
                                                                          J
COOK, on behalf of themselves                          DISTRICT OF DELAWARE .
and all others similarly situated,

     Plaintiffs,                              CASE NO. 1:17-cv-1365

V.


GAMESTOP CORPORATION,

     Defendant.
                           NOTICE OF APPEAL
Notice is hereby given that Pamela Sweeney, Pro Se ("Objector/Appellant")

appeals to the United States Court of Appeals for the Third Circuit from the Order

Granting Final Approval of Class Action Settlement (Document# 54) entered in

this action on December 19, 2018. Objector/Appellant also hereby appeals from

any order or judgment approving the Class Settlement, class counsel's attorneys'

fees or expenses and/or incentive awards to class representatives. This shall also

serve as notice of appeal of any order or judgment naming or identifying this

Objector/Appellant or the objection filed by this Objector/Appellant entered or

signed subsequent to this Notice of Appeal, including any order striking the

Objector/Appellant's objection.




  Dated: January 11, 2018                        Respectfully Submitted,




                                     pam.sweeney l@gmail.com
                  CERTIFICATE OF SERVICE


I hereby certify that on January 11, 2109 I caused to be filed this Notice
of Appeal by mailing this Notice of Appeal via U.S. First Class Mail to
the Clerk of Courts of the United States District Court for Delaware. When
the Clerk files this Notice of Appeal in the CM/ECF system it will
effectuate service of this filing on all CM/ECF registered attorneys in this
case. In addition, counsel in this case have been serv :via electronic mail.
